                                             Case 3:17-cv-03074-LB Document 263 Filed 08/25/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                     UNITED STATES DISTRICT COURT

                                   9                                    NORTHERN DISTRICT OF CALIFORNIA

                                  10                                            San Francisco Division

                                  11        PIERRY, INC.,                                      Case No. 17-cv-03074-LB
                                  12                       Plaintiff,
Northern District of California
 United States District Court




                                                                                               ORDER DENYING PREVAILING-
                                  13                v.                                         PARTY MOTIONS
                                  14        THIRTY-ONE GIFTS, LLC,                             Re: ECF Nos. 251 &252
                                  15                       Defendant.

                                  16        THIRTY-ONE GIFTS, LLC,
                                  17                       Counterclaimant,

                                  18                v.

                                  19        PIERRY, INC.,
                                  20                       Counter-Defendant.
                                  21

                                  22                                              INTRODUCTION

                                  23         The remaining issue in the lawsuit is whether either party is the prevailing party entitled to

                                  24   recover attorney’s fees and costs under their contract.1 Because neither party achieved greater

                                  25   relief under the contract, neither is the prevailing party. The court does not exercise its discretion

                                  26   to award fees.

                                  27

                                  28   11
                                            Master Services Agreement, Tr. Ex. 2 (§ 9.8).

                                       ORDER – No. 17-cv-03074-LB
                                             Case 3:17-cv-03074-LB Document 263 Filed 08/25/20 Page 2 of 4




                                   1                                                 ANALYSIS

                                   2         The contract here limits liability to outstanding fees and expenses, excludes consequential and

                                   3   related damages, and allows the prevailing part to recover its attorney’s fees and costs.2 The court

                                   4   entered judgment in favor of Thirty-One Gifts (“TOG”) on Pierry’s claim that TOG breached the

                                   5   contract, entered judgment in favor of Pierry on TOG’s counterclaim that Pierry breached the

                                   6   contract by failing to perform its consulting services, entered judgment in favor of TOG on its

                                   7   counterclaim that Pierry breached the contract by its demand for extracontractual damages and by

                                   8   terminating access to the Salesforce platform (thereby limiting TOG’s access to its intellectual

                                   9   property), and entered judgment in favor of Pierry on TOG’s tort claims about Pierry’s wrongful

                                  10   termination of access to the Salesforce platform.3 The remaining issue is whether either party is a

                                  11   prevailing party entitled to its attorney’s fees and costs.

                                  12         State law governs the enforceability of the prevailing-party fees provision in the contract.
Northern District of California
 United States District Court




                                  13   Makreas v. First Nat’l Bank, No. 11-cv-02234-JST, 2014 WL 2582027, at *2 (N.D. Cal. June 9,

                                  14   2014). The contract’s provision for fees to the prevailing party is enforceable under California law.

                                  15   Cal. Civ. Code § 1717(a); Cal. Civ. Proc. Code § 1021. The relevant California statute defines the

                                  16   prevailing party as “the party who recovered a greater relief in the action on the contract.” Cal.

                                  17   Civ. Code § 1717(b)(1). It also allows the court to “determine that there is no party prevailing on

                                  18   the contract” and that no party is entitled to fees. Id.; see HPS Mech. Inc. v. JMR Constr. Corp.,

                                  19   No. 11-cv-02600-JCS, 2014 WL 6989112, at *3 (N.D. Cal. Dec. 9, 2014) (identifying the tension

                                  20   between the statute’s mandate that fees “shall be awarded” to the prevailing party who “shall be

                                  21   the party who recovered a greater relief” and its provision that the court “may . . . determine” that

                                  22   no party prevailed under the contract) (quoting Cal. Civ. Code § 1717(b)(1)).

                                  23         “If neither party achieves a complete victory on all the contract claims, it is within the

                                  24   discretion of the trial court to determine which party prevailed on the contract or whether, on

                                  25   balance, neither party prevailed sufficiently to justify an award of attorney fees.” Scott Co. of Cal.

                                  26
                                       2
                                  27       Id. (§§ 7.1–7.2, 9.8).
                                       3
                                        Am. Judgment – ECF No. 262. Citations refer to the Electronic Case File (“ECF”); pinpoint citations
                                  28   are to the ECF-generated page numbers at the top of the documents.

                                       ORDER – No. 17-cv-03074-LB                           2
                                             Case 3:17-cv-03074-LB Document 263 Filed 08/25/20 Page 3 of 4




                                   1   v. Blount, Inc., 20 Cal. 4th 1103, 1109 (1999). A court abuses its discretion when it determines

                                   2   that there is no prevailing party if the results are “so lopsided that, even under an abuse of

                                   3   discretion standard, it [is] unreasonable to say the [party with a greater degree of success] was not

                                   4   the prevailing party.” De la Cuesta v. Benham, 193 Cal. App. 4th 1287, 1290 (2011) (emphasis in

                                   5   original). The California Supreme Court has described the standard as follows:

                                   6             As one Court of Appeal has explained, “[t]ypically, a determination of no prevailing party
                                                 results when both parties seek relief, but neither prevails, or when the ostensibly prevailing
                                   7             party receives only a part of the relief sought.” . . . By contrast, when the results of the
                                                 litigation on the contract claims are not mixed — that is, when the decision on the litigated
                                   8
                                                 contract claims is purely good news for one party and bad news for the other — the Courts
                                   9             of Appeal have recognized that a trial court has no discretion to deny attorney fees to the
                                                 successful litigant. Thus, when a defendant defeats recovery by the plaintiff on the only
                                  10             contract claim in the action, the defendant is the party prevailing on the contract under
                                                 section 1717 as a matter of law. . . . Similarly, a plaintiff who obtains all relief requested
                                  11             on the only contract claim in the action must be regarded as the party prevailing on the
                                  12             contract for purposes of attorney fees under section 1717.
Northern District of California
 United States District Court




                                                 [. . .]
                                  13
                                                 Accordingly, we hold that in deciding whether there is a “party prevailing on the contract,”
                                  14             the trial court is to compare the relief awarded on the contract claim or claims with the
                                  15             parties’ demands on those same claims and their litigation objectives as disclosed by the
                                                 pleadings, trial briefs, opening statements, and similar sources. The prevailing party
                                  16             determination is to be made only upon final resolution of the contract claims and only by
                                                 “a comparison of the extent to which each party ha[s] succeeded and failed to succeed in
                                  17             its contentions.”
                                  18   Hsu v. Abbara, 9 Cal. 4th 863, 875–76 (1995) (citations omitted).
                                  19         This case was a draw at best. Neither party achieved a complete victory on the contract claims,
                                  20   and neither prevailed sufficiently to justify an award of fees. Scott, 20 Cal. 4th at 1109. Pierry
                                  21   recovered $103,476.64 comprised of $83,583,42 for its consulting services and $19,893.22 for the
                                  22   Salesforce license, but its main dispute was its entitlement to the entire Salesforce licensing fee of
                                  23   $550,000, an issue it lost.4 Also, it breached the contract by demanding extracontractual fees, not
                                  24   following the contract’s fee-dispute procedures, threatening to terminate access to the Salesforce
                                  25   platform, and terminating access.5 It is not the prevailing party. TOG is not the prevailing party
                                  26

                                  27   4
                                           Findings of Fact and Conclusions of Law – ECF No. 234 at 27.
                                  28   5
                                           Order – ECF No. 259 at 5–7.

                                       ORDER – No. 17-cv-03074-LB                          3
                                           Case 3:17-cv-03074-LB Document 263 Filed 08/25/20 Page 4 of 4




                                   1   either. Its theories of liability exceeded the reach of the contractual limitation of Pierry’s liability,

                                   2   and it undisputedly owed Pierry for its consulting services.

                                   3

                                   4                                              CONCLUSION

                                   5       The court denies the parties’ motions for prevailing-party fees and costs.

                                   6       This disposes of ECF Nos. 251 & 252.

                                   7       IT IS SO ORDERED.

                                   8       Dated: August 25, 2020

                                   9                                                      ______________________________________
                                                                                          LAUREL BEELER
                                  10                                                      United States Magistrate Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28

                                       ORDER – No. 17-cv-03074-LB                          4
